DETAILED ACTION

Examiner’s Note
Applicant is advised that should claim 2 (which contains all the limitations of current claim 1) be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to claims 1-9 and 16-19, and Species (I)(A), directed to claims 1-5, 7-9 and 16-19, in the reply filed on 2/22/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine both groups and species.  This is not found persuasive for the reasons set forth in paragraphs 2-5 of the action mailed 4/29/2021.
The requirement is still deemed proper and is therefore made FINAL.
The traversal is on the ground(s) that all the claims can be examined concurrently with a serious burden.  This is not found persuasive for the reasons set forth in paragraphs 2-5 of the action mailed 3/27/2020
Claims 6 and 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/22/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/213786, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The noted later-filed application does provide support for the layered structure of, in order, first layer segment, second layer second and third layer segment presently recited in at least claim 1; or the layered structure of, in order, first layer segment, second layer second, third layer segment and fourth layer segment presently recited in at least claim 16.  It is noted in both current claims 1 and 16, the second layer is claimed as a first adhesive while the later-filed application claims/discloses that the second layer is a carrier sheet that comprises a fabric.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the layered structure of at least claims 1 and 16 (see the rejections under 35 U.S.C 112(b) below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations recited in current claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: it appears that the claim should be amended to recite “...wherein the third layer is disposed on...”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: it appears that the claim should be amended to recite “...the second layer segment...thickness of less than approximately...”.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: it appears that the claim should be amended to recite “...the third layer segment...thickness of less than approximately...”.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities: it appears that the claim should be amended to recite “...wherein the third layer is disposed on...”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: the claim does not end with a period.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities: it appears that the claim should be amended to recite “...wherein the third layer segment is disposed on...”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-8 and claim 9 and claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The specification as originally filed fails to provide an enabling disclosure for the limitation reciting “using advanced polymerization and squeeze technology.”
A specification fails to meet the enablement requirement if the experimentation
needed to practice the invention is undue or unreasonable. See MPEP 2164.01. Factors to consider whether there is sufficient evidence to support a determination that a Page 4 disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based
on the content of the disclosure.
In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Regarding the first factor (A), the claims encompass a waterproofing membrane system as recited in at least current claim 1 comprise a number of layer segments.
Regarding the second factor (B), the invention is related to a waterproofing membrane system as recited in at least current claim 1 comprise a number of layer segments.
Regarding the third factor (C), the prior art fails to disclose any enabling disclosures
for the phrase "using advanced polymerization and squeeze technology" or establish that one of ordinary skill in the art at the time of invention would have known what is meant or intended by said phrase.
Regarding the fourth factor (D), the level of ordinary skill in the art is a person with a
Bachelors of Science in a materials engineering or chemical engineering field and
industry experience.
Regarding the fifth factor (E), it is not clear what the predictability in the art is given
that how the limitation is accomplished is unclear.
Regarding the sixth factor (F), the only direction provided in the specification is the phrase is repeated in the abstract and paragraph 0013. The specification fails to define or explain what is meant by the phrase.
Regarding the seventh factor (G), the specification fails to provide working examples of advanced polymerization as it differentiates from “unadvanced” or “commonplace” polymerization techniques and/or squeeze technology.
Regarding the eighth factor (H), based on the content of the disclosure, it appears an
undue and/or unreasonable amount of experimentation would be required to make or
use the invention given the lack of information regarding what is meant by "using
advanced polymerization and squeeze technology."

Regarding claim 18, the specification as originally filed, to include the associated drawings, fail to demonstrate the layered structure recited in current claim 18, and thus one skilled in the art would not be apprised as to how make said layered structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-8 and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what is intended by the recitation of “advanced polymerization and squeeze technology”, and how the limitation attempts to distinguish the claimed invention.

Regarding claim 1, it is unclear from the claim limitations, and in light of the specification, what is intended by the recitation of “ease of handling”, how the limitation attempts to distinguish the claimed invention, and what the phrase means with respect to the claimed invention.

Regarding claim 1, it is unclear from the claim limitations if the recited first, second and third layer segments are the same as, or differentiated from, the recited first, second and third layers.

Regarding claims 1-2, it is unclear from the claim limitations, and in light of the specification and drawings, what the Applicant is claiming as the invention.  Attention is respectfully directed to Fig. 1 presently disclosed, wherein it noted that the system (100) comprises, in order: first layer (102) as a membrane layer; second layer (104) as a carrier sheet; third layer (106) as an adhesive layer; and fourth layer (108) as a protective coating.  Fig. 2 discloses system (200) comprising, in order: first layer (203) as a carrier sheet which incorporates membrane-like features (see para 0017 presently disclosed); second layer (206) as an adhesive layer; and third layer (208) as a protective coating.
However, current claim 1 recites that the waterproof membrane segment comprises, in order: first layer/second layer/protective coating, while current claim 2 recites that the fourth layer is “under” the first layer.  Indeed, from the noted figures and associated portions of the specification as originally filed, it is unclear where said fourth layer fits into the presently claimed laminate comprising said waterproof membrane segment.  
In addition, current claim 2 recites that the noted fourth layer is a second adhesive while said specification makes no mention of a “second adhesive;” only adhesive layer (106) of Fig. 1 and adhesive layer (206) of Fig. 2.  Further, as noted previously, second layer (104) is clearly disclosed as a carrier sheet comprising a fabric comprising polypropylene or a mixture of polypropylene and polyethylene.

Claim 1 recites the limitation "the first layer" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim as a second layer has not been previously introduced.

Claim 1 recites the limitation "the second layer" in lines 4, 7 and 8.  There is insufficient antecedent basis for this limitation in the claim as a second layer has not been previously introduced.

Claim 1 recites the limitation "the third layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim as a third layer has not been previously introduced.

Regarding claim 2, it is unclear from the claim limitations if the recited fourth layer segment is the same as, or differentiated from, the recited fourth layer.

Claim 2 recites the limitation "the fourth layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim as a fourth layer has not been previously introduced.

Claim 2 recites the limitation "the first layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as a fourth layer has not been previously introduced.

Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 16, it is unclear from the claim limitations, and in light of the specification, what is intended by the recitation of “advanced polymerization and squeeze technology”, and how the limitation attempts to distinguish the claimed invention.

Regarding claim 16, it is unclear from the claim limitations if the recited first, second, third and fourth layer segments are the same as, or differentiated from, the recited first, second, third and fourth layers.

Regarding claim 16, it is unclear from the claim limitations, and in light of the specification, what is intended by the recitation of “ease of handling”, how the limitation attempts to distinguish the claimed invention, and what the phrase means with respect to the claimed invention.

Claim 16 recites the limitation "the first layer" in lines 5, 7 and 10.  There is insufficient antecedent basis for this limitation in the claim as a second layer has not been previously introduced.

Claim 16 recites the limitation "the second layer" in lines 4, 7 and 8.  There is insufficient antecedent basis for this limitation in the claim as a second layer has not been previously introduced.

Claim 16 recites the limitation "the third layer" in line 7.  There is insufficient antecedent basis for this limitation in the claim as a third layer has not been previously introduced.

Claim 16 recites the limitation "the fourth layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim as a fourth layer has not been previously introduced.

Regarding claim 17, it is unclear from the claim limitations how the third layer segment can be disposed on the second layer segment while simultaneously exposing an exposed portion of said second layer portion.

Regarding claim 18, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming as the invention given that is unclear if the fourth layer segment has an exposed portion or if just the second layer segment has said exposed portion.

Regarding claim 18, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming as the invention given that is unclear how the second and fourth layer segments provide the recited interconnectivity.

Regarding claim 18, it is unclear from the claim limitations, and in light of the specification, what the Applicant is claiming as the invention given that is unclear whether the recited “other waterproofing membrane segments” is referring back to the previously recited first, second, third and/or fourth layer segments, some other unrecited waterproofing membrane segments, or a combination of the previously recited first, second, third and/or fourth layer segments and some other unrecited waterproofing membrane segments, or another interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackermann et al. (US 20210171808 A1).

Regarding claims 1-2, and 7, Ackermann teaches a sealing device (1) (waterproof membrane segment) comprising waterproof membrane (2) comprising barrier layer (5) (first layer segment) and a layer of fiber material (6), adhesive sealant layer (3) (second layer segment, first adhesive) and release liner (4) (third layer segment disposed on the second layer, protective coating) (para 0017-0018; Fig. 2); which said barrier layer (5) comprises at least one thermoplastic polymer such as, inter alia, a thermoplastic olefin elastomer (first layer comprising a thermoplastic elastomer waterproof material, TPO, current claim 5) (para 0043-0045).
The Examiner notes that the “advanced polymerization and squeeze technology” is not defined in the specification (see the rejections under 35 U.S.C.112(a) and 35 U.S.C.112(b) set forth above), and therefore, given that the prior art teaches a first layer comprising materials identical to that presently claimed/disclosed, the prior art teaches the undefined limitation.  
Ackermann also teaches that the barrier layer (5) and adhesive sealant layer (3) are connected via a layer of fiber material and a layer of adhesive (para 0040, 0061), which said layer of fiber material and said layer of adhesive teaches a fourth layer segment comprising a second adhesive under the barrier layer (5) as presently claimed in current claim 2.
The Examiner also notes that the presently claimed/disclosed invention does not unambiguously provide for the location of the fourth layer adhesive; only that it is “under the first layer.”  Thus, the fourth layer can be interpreted to be anywhere within, or on one of the external surfaces of, the presently recited first layer/second layer/third layer laminate.

Regarding claim 7, Ackermann also teaches that the adhesive sealant layer (3) comprises a first composition (para 0072) comprising, inter alia, a C5 hydrocarbon petroleum resin (para 0093, 0099).

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ackermann et al. (US 20210171808 A1).

Regarding claim 16, Ackermann teaches a sealing device (1) as set forth in the rejection of claims 1-2 set forth, which is equally applicable to the current claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1).

Regarding claims 3 and 8-9, Ackermann teaches the sealing device (1) as in the rejection of at least claims 1-2 set forth above.

Ackerman is silent to the sealing device (1) having the presently claimed dimensions set forth in current claims 3 and 8-9.

However, the Applicant is reminded that change in size, scale, proportionality and shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP 2144.04[R-1].
Further, since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the sealing device (1), and its constituent layers, with the presently claimed dimensions, since such a modification would have involved a mere change in the size (or dimension) of a component, and a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1) in view of Wiercinski et al. (US 8931229 B2).

Regarding claim 4, Ackermann teaches the sealing device (1) as in the rejection of at least claim 1 set forth above.

Ackerman is silent to the release liner (4) comprising quartz same (silicon dioxide).

However, Wiercinski teaches a waterproof membrane comprising a protective coating layer (6) and a high releasable bonding layer (7) on the outer surface of the protective coating layer (6) (abstract; column 4, lines 18-20 and Figure 2), which said layer (7) comprises nanoscale silica (column 9, lines 49-50) towards adhering to concrete (column 14, lines 57-63) and the prevention of the adhering to a carrier sheet when wound into a roll (column 15, lines 7-12).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the release liner (4) with its outer surface coated with a highly releasable bonding layer comprising silica towards the outer surface of the sealing device (1) of Ackermann adhering to concrete and the prevention of the adhering to a carrier sheet when wound into a roll as in the present invention.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (US 20210171808 A1).

Regarding claims 16-17 and 19, Ackermann teaches a sealing device (1) as set forth in the rejection of claims 3 and 8-9 set forth, which is equally applicable to the current claim.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 and 7-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 and 7-9 of copending Application No. 16/537314. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 16-19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 16-19 of copending Application No. 16/537314. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/3/2022